DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted 11/4/2020 was received.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement was considered by the examiner.

Status of Application/Amendments/Claims
Applicant’s response filed on November 4, 2020 has been considered. Rejections and/or objections not reiterated from the previous office action mailed August 4, 2020 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. Claims 6-12, 14-18, 22-24 and 27-28 are pending. Claims 7, 14-18, 22-24 and 27 are withdrawn. Claims 6 and 7 have been amended. Claims 6, 8-12 and 28 are the subject of the present Official action. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over West et al. WO 2012/054896 A1. 04/26/2012 in view of Matsui et al. US20070259383A1. Nov 8, 2007 (hereinafter Matsui, applicants IDS), Boglev et al. (hereinafter Boglev, applicants IDS), McDade et al. (hereinafter McDade, applicants IDS), Wells et al. "Ovol2 suppresses cell cycling and terminal differentiation of keratinocytes by directly repressing c-Myc and Notch1." Journal of Biological Chemistry 284.42 (2009): 29125-29135 (hereinafter Wells), Kaufman et al. "GATA-3: an unexpected regulator of cell lineage determination in skin." Genes & development 17.17 (2003): 2108-2122 (hereinafter Kaufman), Boldrup et al. "p63 Transcriptionally regulates BNC1, a Pol I and Pol II transcription factor that regulates ribosomal biogenesis and epithelial differentiation." European Journal of Cancer 48.9 (2012): 1401-1406 (hereinafter Boldrup), Tugores et al. "The epithelium-specific ETS protein EHF/ESE-3 is a context-dependent transcriptional repressor downstream of MAPK signaling cascades." Journal of Biological Chemistry 276.23 (2001): 20397-20406 (hereinafter Tugores) and Shaoqiong et al. "Related gene expressions in anti-keratinocyte aging induced by Ganoderma lucidum polysaccharides." Journal of medical colleges of PLA 23.3 (2008): 167-175 (hereinafter Shaoqiong). This rejection is repeated for the .
Claim 6 describes a production method of a cell capable of forming a stratified epithelial tissue comprising the introduction of GATA3 gene, TFAP2A gene, GRHL2 gene, TP63 gene, BNC1 gene, EHF gene, ZNF165 gene and c-MYC gene into a somatic cell and thereby directly converting the somatic cell into the cell capable of forming the stratified epithelial tissue. Claim 9 defines the somatic cell as being derived from a human. Claim 10 defines the somatic cell as a skin fibroblast. For the remainder of this action, “a cell capable of forming stratified epithelial tissue” as recited in claim 1 is interpreted to mean any pluripotent cell which is capable to form stratified epithelial tissues.
West teaches a method for generating an isolated progenitor cell line through the introduction of genes into cells. West specifically states that the starting “cell types used in the present invention may include any animal cell type” including human (West, Starting cell types, pg 11-12) including somatic cells (West, examples 3-5 pg 81 and pg 83). West describes “direct differentiation” procedures wherein somatic cells are reprogrammed to an undifferentiated state (i.e. pluripotent cell which is capable to form stratified epithelial tissues) directly without the intermediate state of propagating isolated undifferentiated stem cells (West, pg 5). West indicates the benefits of direct differentiation procedures in reducing the probability of cell contamination in the resulting clonal cultures (West, pg 70). West lists out the transcriptional regulators to be used in section II and specifically lists GRHL2 (pg 61), TFAP2A (pg 52), TP63 (pg 53), c-MYC (pg 34), GATA3 (pg 24), BNC-1 (pg 15), EHF (pg 19) and ZNF165 (pg 57), which correspond to all the genes listed in claim 6. West does explicitly list all the genes recited in claim 6, but does not go into depth at explaining how each gene is related to the differentiation of somatic cells into stratified epithelial tissue.  
However, the collection of genes recited in claim 6 are well known to be related to stratified epithelial tissue differentiation as taught by Matsui, Boglev, McDade, Wells, Kaufman, Boldrup, Tugores prima facie obvious to at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection by pointing to amendments made to claim 6 which are intended to clarify the instant invention. Applicant argues that the present invention provides for methods of producing a cell capable of forming a stratified epithelial tissue via the introduction of particular genes into a somatic cell, and thereby directly converting the somatic cell into a cell capable of forming the stratified epithelial tissue. 
These arguments have been fully considered, but are not found convincing. The breadth of the disclosure outlined by West clearly suggests and makes obvious a production strategy wherein somatic cells are directly differentiated into pluripotent cells capable of forming stratified epithelial tissues. For example, West expressly defines “direct differentiation” as a process in which somatic cells are reprogrammed to an undifferentiated state directly without the intermediate state of propagating isolated undifferentiated stem cells (West, pg 5). Accordingly, West does not describe an intermediate step wherein the pluripotent stem cells are isolated and propagated in a separate step. West makes it clear that this is a continuous process leading to the direct conversion of somatic cells into targeted progenitor cell lines such as stratified epithelial tissue. West indicates the benefits of direct differentiation procedures in reducing the probability of cell contamination in the resulting clonal cultures (West, pg 70). Furthermore, West provides embodiments wherein the starting cell is a pluripotent stem cell such as a mesenchymal stem cell and is directly differentiated into a target progenitor cell line (West, claim 1 and pg 7). West provides many embodiments and examples outside the narrow scope of claim 5. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.
The rejection is maintained for at least these reasons. 
Claims 6, 9-12 are rejected under 35 U.S.C. 103 as unpatentable over West et al. WO 2012/054896 A1. 04/26/2012 in view of Matsui et al. US20070259383A1. Nov 8, 2007 (hereinafter Matsui, applicants IDS), Boglev et al. (hereinafter Boglev, applicants IDS), McDade et al. (hereinafter McDade, applicants IDS), Wells et al. "Ovol2 suppresses cell cycling and terminal differentiation of keratinocytes by directly repressing c-Myc and Notch1." Journal of Biological Chemistry 284.42 (2009): 29125-29135 (hereinafter Wells), Kaufman et al. "GATA-3: an unexpected regulator of cell lineage determination in skin." Genes & development 17.17 (2003): 2108-2122 (hereinafter Kaufman), Boldrup et al. "p63 Transcriptionally regulates BNC1, a Pol I and Pol II transcription factor that regulates ribosomal biogenesis and epithelial differentiation." European Journal of Cancer 48.9 (2012): 1401-1406 (hereinafter Boldrup), Tugores et al. "The epithelium-specific ETS protein EHF/ESE-3 is a context-dependent transcriptional repressor downstream of MAPK signaling cascades." Journal of Biological Chemistry 276.23 (2001): 20397-20406 (hereinafter Tugores) and Shaoqiong et al. "Related gene expressions in anti-keratinocyte aging induced by Ganoderma lucidum polysaccharides." Journal of medical colleges of PLA 23.3 (2008): 167-175 (hereinafter Shaoqiong) in further view of Collawn et al. "Adipose-derived stromal cells accelerate wound healing in an organotypic raft culture model." Annals of plastic surgery 68.5 (2012): 501 (hereinafter Collawn) and Zhang et al. "The multi-differentiation potential of peripheral blood mononuclear cells." Stem cell research & therapy 3.6 (2012): 48 (hereinafter Zhang). This rejection is repeated for the same reasons as set forth in the Official action mailed on August 4, 2020. A response to applicant’s traversal follows the reiterated rejection below.
As discussed above, claims 6 and 9-10 are rendered obvious by the combined teachings of the prior cited art. The references do not teach the limitations of claim 11 and 12. Claim 11 defines the somatic cell as being adipose-tissue derived. Claim 12 defines the somatic cell as being a mononuclear cell in a peripheral circulating blood.

	Collawn discloses adipose-derived stroma cells as a well-known reservoir of multipotent mesenchymal stem cells having the ability to form squamous epithelium (Collawn, abstract, results). Zhang discloses peripheral blood mononuclear cells as an excellent source of mesenchymal stem cells which have the ability to differentiation into epithelial cells (Zhang, abstract, differentiation of PBMCs into epithelial cells section). 
	It would have been obvious to one of ordinary skill in the art to try somatic cells derived from adipose-derived stroma cells and peripheral blood mononuclear cells using the transfection method outlined by Matsui and West using the genes defined in the collection of prior art with a reasonable expectation of success, since both Collawn and Zhang describe the ability of adipose-derived stroma cells and peripheral blood mononuclear to form epithelial tissue. One skilled in the art would be motivated to do so because both derived stroma cells and peripheral blood mononuclear are excellent sources of somatic cells with a high endogenous population of mesenchymal stem cells. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.

Response to Traversal
Applicant traverses the instant rejection by pointing to previous arguments as discussed above. Applicant argues that Collawn and Zhang fail to remedy the deficiencies of the other cited references 
These arguments have been fully considered, but are not found convincing. Applicant is invited to refer to previous arguments why West does expressly describe direct differentiation processes. Furthermore, it would have been obvious to one of ordinary skill in the art to try somatic cells derived from adipose-derived stroma cells and peripheral blood mononuclear cells using the transfection method outlined by Matsui and West using the genes defined in the collection of prior art with a reasonable expectation of success, since both Collawn and Zhang describe the ability of adipose-derived stroma cells and peripheral blood mononuclear to form epithelial tissue. One skilled in the art would be motivated to do so because both derived stroma cells and peripheral blood mononuclear are excellent sources of somatic cells with a high endogenous population of mesenchymal stem cells. Accordingly, in the absence of evidence to the contrary, one of ordinary skill in the art would have considered the claimed invention to have been prima facie obvious to at the time the invention was made.
The rejection is maintained for at least these reasons. 

Allowable Subject Matter
Claim 8 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitation of the base claim and any intervening claims.  





Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER NICOL whose telephone number is (571)272-6383.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Babic can be reached on (571)272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




Alexander Nicol
                                                                                                                                                Patent Examiner
Art Unit 1633
                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633